Title: ——— Boilau and Gilles de Lavallée to the American Commissioners, 12[–14] February 1777
From: Boilau, ——,Lavallée, Gilles de
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur



Mercredy ce 12 [–14] fevrier 1777
Mr. Boylau prie Messiers Dean franklin de faire remettre au porteur l’echantillon d’habit fusils sabre bonet &c, &c. qu’il a laissé chez eux. Il obligeront leurs tres humble Serviteur
Boilau



14 fr. 1777
Donner au porteur si il vous plait toutte les choses apertenant a monseur Boileau.
De Lavallee

 
Addressed: A Messieurs / Messirs Dean & franklin / Equrs / a lhotel dHambourg / rue Jacob
Notation: Boilau, Paris 14 fevri. 77
